Summary of the Claims
The amended Independent claim 1 is examined as a Herbicidal Composition claim comprising glyphosate and a phosphite in a molar ratio of about 1:2 to about 4:1 glyphosate salt to phosphite. The application rate as well as the intended use for weed control in genetically engineered crop give little to no patentable weight to the claim since such language does not materially change or add to the chemical components present in the herbicidal composition. Independent claim 7 is examined as a method of controlling weeds in genetically engineered crop for tolerance to glyphosate and/or other herbicides using a combination of a phosphite and glyphosate. In independent claim 7, the application rate, specific crop types as well as weed control in genetically engineered crop are limitations significant to the claim as a whole. With respect to both independent claims 1 and 7, the other herbicide, foliar application, specific glyphosate salts and specific phosphite salts were examined.
Newly submitted claims 14-19 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The method of making the claimed herbicidal composition was not originally presented differing in statutory subject from the herbicidal composition and method of using the herbicidal composition originally presented

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-19 are withdrawn from consideration 
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. See arguments below.

The rejection of Claims 7-13 under 35 U.S.C. 103(a) as being unpatentable over Ferrett et al. (USAN 20010051591; 12/13/01) of record in further view of Prosch et al.(USAN 20060265780; 11/23/2006) is withdrawn. Ferrett et al. do not teach instant method comprising treating genetically engineered crop with instant herbicide composition
.
Applicant's arguments filed 4/20/2021 have been fully considered but they are persuasive. See arguments below.
Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The rejection of Claims 1-6 under 35 U.S.C. 103(a) as being unpatentable over Ferrett et al. (USAN 20010051591; 12/13/01) is maintained. Ferrett et al. teach an composition comprising a glyphosate salt(paragraphs 16-17) such as trimethylsulfonium, sodium or isopropylamine salt of glyphosate plus a safening amount of a salt(abstract). Ferrett et al. teach numerous safening salt anions including phosphite(paragraph 17). Ferrett et al. teach that the cation in association with the phosphite can be potassium, sodium, zinc, etc.(paragraph 17). Ferrett et al. can be formulated as a concentrate and/or water or aqueous diluted spray to be applied to a plant or foliage thereof(paragraphs 28-30,32-37,41). Ferrett et al. teach a method of applying the composition to plants(claim 1) which includes soy bean, corn, etc.(paragraph 21). Ferrett et al. at paragraph 3 teach the glyphosate composition can be used in conjunction with genetically modified plants. Ferrett et al. Example 3 exemplify a composition comprising glyphosate plus calcium chloride as opposed to the instant phosphite salt. Applicant results in the Tables are not convincing since results do 
Response to Applicants’ Argument
Applicant argues Ferrett teaches that cations, not anions, provide the alleged safening effect against glyphosate in non-genetically engineered plants. Applicant argues that the claims are drawn to a composition comprising phosphite and glyphosate not to a utility of applying the composition to genetically engineered crop. 

Ferrett sets out a laundry list of 65 anions that purportedly could be used to make salts, which list includes the sole listing of phosphite. Applicant argues that Ferret mentions phosphite once in a laundry list of 65 potential anions. Applicant argues
that Ferrett, and thereafter to compose a product containing phosphite or polyphosphite (which is not mentioned by Ferrett), for a purpose Ferrett specifically disclaims, namely, to apply to & genetically engineered crop. Applicants again respectfully submit that there is nothing in Ferrett itself that would have motivated such picking and choosing of phosphite.
Applicant reiterates that many cations reduce the ability of herbicides to control weeds. Applicants maintains that while Ferrett discloses phosphite in a long list as an anion to use in combination with glyphosate, Ferret fails to teach/suggest that phosphite would be effective in protecting a plant for the phytotoxicity of glyphosate. The Examiner reiterates that the list of anions to combine with the glyphosate salt taught in Ferrett is finite. For that reason it would have been obvious to try combining phosphite with the glyphosate salt. Although Ferret does not teach phosphite as a preferred anion, but does teach phosphite as possible anion to combine with the glyphosate salt, such suggestion makes even the non-preferred elements obvious to try.

Applicant claim 1 recites, “when applied to a genetically engineered crop”. The Examiner reiterates that Ferrett suggests all the limitations of instant herbicidal composition claims which are that the composition comprise: 
1) glyphosate salt and 
2) phosphite

 1) glyphosate salt and 
2) phosphite
because claim as written does not require the herbicidal composition to be diluted. Claim 1 recites, “the composition is formulated for dilution”. This is not the same as saying the composition is diluted. The “for dilution” in the instant herbicidal claims do not further limit claim 1. 
Amending claim 1 to recite the language, “when applied to a genetically engineered crop” does not further limit the herbicidal composition. A statement of utility recited in a composition does not materially change the original properties of the composition or alter in anyway the chemical components present in the composition. For this reason, claim 1 with the recitation of  “the composition, when applied to a genetically engineered crop” does not change the properties of the herbicidal composition or alter the chemical components of the composition. Applicant argues that Ferrett is drawn to an invention/composition including a safening amount of cations such as preferred aluminum, boron, calcium, iron, magnesium, potassium, sodium or zinc and is not drawn to a safening anion(e.g. phosphite). The Examiner argues that the safening cation combined with the glyphosate is provided in the form of a salt requiring an anion. One of those anions accompanying/neutralizing the safening cation is phosphite. Whether or not the phosphite anion brings safening effect to the composition is irrelevant because the phosphite would still be present in the composition comprising glyphosate and this would meet the requirement of claim 1 drawn to a herbicidal composition comprising 1) glyphosate and 2) phosphite. The Applicant points out that Ferrett presents phosphite salt in a list, but not in a preferred list of anions to be combined with glyphosate. The Examiner argues KSR renders it obvious to try phosphite in the absence of unexpected data provided for phosphite over other anions. The Examiner further reiterates that Ferrett’s Example 3 exemplifies the combination of calcium chloride plus glyphosate which is a closely related prior art. The Examiner maintains that the Applicant has not demonstrated an unexpected showing of using instant phosphite over Ferrett’s use of chloride. Applicant cites Mintz and Monsanto Weed Control Alert references as support for not using calcium ion in combination with glyphosate referring to calcium ion as hindering the activity of glyphosate in the control of weeds. Based on these references, Applicant argues that the efficacy of the glyphosate would be reduced by calcium ion. Applicant argues that Ferrett’s makes no mention of the altering/reducing effect of calcium ion on the efficacy of the glyphosate on weed control. In view of the references, the Examiner maintains the fact that Ferrett’s(close prior art) Example 3 uses calcium chloride with glyphosate and that Applicant does not provide an unexpected showing for the phosphite over the calcium chloride when combined with glyphosate. The recitation of: “when applied to a genetically engineered crop,” “is effective in controlling weed in genetically engineered crop while reducing setback or yield in the crop” are all utility statements recited in the instant composition claims. The Examiner reiterates that utility statements recited in a composition do not further limit a composition since utility statements in a composition claim do not change/alter the chemical components present in a composition.   
Applicants reiterate that Ferrett is geared toward safening a crop by using a cation on the crop. Applicants maintains that Ferrett places no significance in the use of an anion(e.g. phosphite). Applicants state that Ferrett does not teach or suggest that the anion would be effective at protecting the plant from the phytotoxic effect of glyphosate. Applicant argues that Ferret mentions phosphite once in a laundry list of 65 potential anions. Applicant reiterates that many cations reduce the ability of herbicides to control weeds. Note, Ferrett like instant claims employs potassium. The potassium in Ferrett would have been expected to have the same effect on the herbicide recited in the instant claims since the potassium in both documents have the same chemical and physical properties. Applicants maintains that while Ferrett discloses phosphite in a long list as an anion to use in combination with glyphosate, Ferret fails to teach/suggest that phosphite would be effective in protecting a plant for the phytotoxicity of glyphosate. The Examiner reiterates that the list of anions to combine with the glyphosate salt taught in Ferrett is finite. For that reason it would have been obvious to try combining phosphite with the glyphosate salt. Although Ferret does not teach phosphite as a preferred anion, but does teach phosphite as possible anion to combine with the glyphosate salt, such suggestion makes even the non-preferred elements obvious to try. Applicants argue that Ferrett mentions nothing in reference to effect of cations on the efficacy of the herbicide to control weeds which is the whole purpose of applying a herbicide in the first place. Applicants point out that glyphosate gets tied up in hard water and with cations(Ca, Mg) to reduce its efficacy. Applicants provides supporting document of Mintz and Monsanto Company. A reference of utility written in a composition has little to no patentable significance. The Examiner argues that both Ferrett and instant invention lead to a combination of glyphosate salt and phosphite therefore it naturally flow that Ferrett would demonstrate a similar result as recited in the instant invention. In addition the instant claims employ comprising language allowing for the inclusion of cations taught in Ferrett. 
In a claim to a composition the step/method describing how the composition is made has no patentable significance. The Examiner argues that in a composition claim it is the components of the composition that matters, not a step/method related to how an Artisan arrives at the components present in a composition. Ferrett et al. do suggest an invention comprising potassium, trimethylsulfonium, sodium or isopropylamine salt of glyphosate glyphosate plus potassium phosphite. In a claim to a composition the step/method “for” dilution to dilution to an application rate has no patentable significance. The “for” language related to the dilution may not make the dilution rate an actual limitation requirement of the claim. The Examiner argues that the instant composition claim simply reads as a composition comprising glyphosate potassium salt plus potassium phosphite without lending weight for diluting the composition to arrive at a particular application rate claimed. 

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al.(CN 101601407; 12/16/09). Cheng et al. suggest an invention comprising glyphosate containing potassium and phosphorous acid salt. Cheng et al. do not exemplify an invention comprising potassium glyphosate and potassium phosphite. However, Cheng et al. do suggest an invention comprising potassium glyphosate and potassium phosphite making the instant invention obvious. With respect to the amounts and ratios of glyphosate salt and phosphite, an Artisan in the field would have been expected to determine the optimum amounts and ratios of ingredients through routine experimentation. An Artisan would have been motivated to do this in order to make an invention that would have been most effective at controlling weed growth. The instant claims recite, 1:2 to 4:1 ratio of glyphosate salt to phosphite. With respect to the ration of ingredients, an Artisan would have been expected to determine the optimum ratio of glyphosate salt:phosphite through routine experimentation in order to develop the most effective herbicide composition at controlling weeds. 
Response to Applicant
Applicant argues, “Cheng is not relevant to the present invention, and certainly does not teach it.” Applicant argues, “Cheng teaches a method of making glyphosate itself.” Applicant argues, “Cheng teaches a method of making a purportedly improved form of glyphosate - a potassium salt of glyphosate from a glyphosate mother liquor”. 
The Applicant argues that the advantage of Chen’s method is the production of higher amounts of the glyphosate, in a form that enables administration of potassium and “phosphatic” fertilizer to crops during weeding. Regardless of this advantage, the Examiner reiterates that Cheng et al. suggest an invention comprising glyphosate containing potassium and phosphorous acid salt which yields glyphosate plus potassium phosphite which is produced Cheng’s combination of comprising glyphosate containing potassium and phosphorous acid salt. The instant claims recite, 1:2 to 4:1 ratio of glyphosate salt to phosphite. 

Applicant has amended claim 1 to recite, “when applied to a genetically engineered crop”. The Examiner reiterates that Cheng suggests all the limitations of instant herbicidal composition Cheng which are that the composition comprise: 
1) glyphosate salt and 
2) phosphite
The language, “wherein the composition is formulated as a liquid for dilution to an application rate of the dissolved glyphosate salt ofbetween about 0.47 pounds per acre and about 4.13 pounds per acre” does not further limit the herbicidal composition comprising:
 1) glyphosate salt and 
2) phosphite
because claim as written does not require the herbicidal composition to diluted at all. Claim 1 recites, “the composition is formulated for dilution”. This is not the same as saying the composition is diluted. The “for dilution” in the instant herbicidal claims do not further limit claim 1. 
Amending claim 1 to recite the language, “when applied to a genetically engineered crop” does not further limit the herbicidal composition. A statement of utility recited in a composition does not materially change the original properties of the composition or alter in anyway the chemical components present in the composition. For this reason, claim 1 with the recitation of  “the composition, when applied to a genetically engineered crop” does not change the properties of the herbicidal composition or alter the chemical components of the composition. The recitation of “when applied to a genetically engineered crop,” “is effective in controlling weed in genetically engineered crop while reducing setback or yield in the crop” are all utility statements recited in the instant composition claims. The Examiner reiterates that utility statements recited in a composition do not further limit a composition since utility statements in a composition claim do not change/alter the chemical components present in a composition.   
The Applicant reiterates that Cheng does not teach or make obvious the instant composition of claims 1-6 because Cheng does not teach or suggest each element of the claims. The Applicant argues that Cheng does not teach the instant composition being formulated by mixing an already-formed glyphosate salt with phosphorous or polyphosphorous acid or salts thereof. In a claim to a composition the step/method describing how the composition is made has no patentable significance. The Examiner argues that in a composition claim it is the components of the composition that matters, not a step/method related to how an Artisan arrives at the components present in a composition. Cheng et al. do suggest an invention comprising potassium glyphosate and potassium phosphite which are the final chemical components present in Applicant’s composition. 
In a claim to a composition the step/method “for” dilution to dilution to an application rate has no patentable significance. The “for” language related to the dilution may not make the dilution rate an actual limitation requirement of the claim. The Examiner argues that the instant composition claim simply reads as a composition comprising glyphosate potassium salt plus potassium phosphite without lending weight for diluting the composition to arrive at a particular application rate claimed. 

35 USC 103(a) - new
The rejection of Claims 7-13 under 35 U.S.C. 103(a) as being unpatentable over Prosch et al.(USAN 20060265780; 11/23/2006).. Prosch et al. at Example 1, paragraph 26, Table1 and Table 2 teach the interaction of glyphosate and PSII inhibitors in glyphosate ready corn(transgenic corn) investigation for the use in a test for glyphosate tolerance. Prosch et al. Example 1 teach that the application rate for glyphosate ranges from 0.75lb/A 0 3.0 lb/A and the application rate of metribuzin and linuron being 0.05 to 0.20 lb/A each to the transgenic corn. Prosch et al. at paragraph 1 teaches assaying herbicide tolerance in corn, rice, wheat, cotton, soybean, conola, peanut, bean, lentil, alfalfa, and sunflower. Prosch et al. at paragraph 32 teach ammonium glyphosate is employed. Prosch et al. at paragraph 56 teach the herbicide composition can be diluted with water and applied to plant foliage of the crop, e.g. foliage. The Artisan in the field would have been motivated to do this since Prosch et al. suggest using the glyphosate compositions to control weeds in corn and soybean crops. 
Claim Objection
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616